PER CURIAM.
William Lee Chamblee appeals an order denying his motion to compel return of personal property and other property seized in connection with his criminal case. The postconviction court erred in finding Chamblee’s motion facially insufficient insofar as it requested the return of a pair of brown cloth gloves and a pair of yellow kitchen gloves. See Justice v. State, 944 So.2d 538, 539 (Fla. 2d DCA 2006) (holding that a motion for return of property is facially sufficient when it alleges: (1) the specific identity of the property; (2) that the property belongs to the movant; (3) that it is not the fruit of criminal activity; and (4) that it is not being held as evidence). Accordingly, we reverse and remand for the court to consider the merits of Chamblee’s request for these gloves.
Reversed and remanded with directions.
KHOUZAM, CRENSHAW, and LUCAS, JJ., Concur.